EAGLES, Judge.
Defendant assigns as error the trial judge’s failure to find mitigating factors at the resentencing hearing. Defendant contends that the sentencing judge improperly refused to consider the existence of two mitigating factors because he felt that defendant’s plea of not guilty prohibited his receiving evidence in support of the mitigating factors. We agree that this was error.
At the resentencing hearing, defendant’s attorney asked the judge to consider as a mitigating factor, pursuant to G.S. 15A-1340.4(a)(2)(i), that defendant acted under strong provocation or the relationship between the victim and defendant was extenuating. The judge responded: “How can you have a mitigating factor that he acted under strong provocation when he says he didn’t even do it?” Then, defendant’s attorney requested that the judge consider, pursuant to G.S. 15A-1340.4(a)(2)(b), that defendant committed the offense under duress, coercion, threat or compulsion, which was insufficient to constitute a defense but significantly reduced his culpability. The judge replied:
I just can’t assimilate a situation where a person says he’s not guilty — that he was somewhere else — that he didn’t do it — and then say, well, give me credit for a mitigating factor because even though I didn’t do it, I was under duress, coercion, threat or compulsion.
We hold that the sentencing judge was operating under a misapprehension of the law in foreclosing consideration of evidence in support of these statutory mitigating factors because he *300felt that defendant’s plea of not guilty prohibited such consideration. The sentencing judge cannot, as a matter of law, refuse to consider mitigating factors after a jury has determined that defendant committed the crime, even though defendant presented an alibi defense at the guilt determination stage of the trial.
Remand for resentencing.
Judges WEBB and Becton concur.